DETAILED ACTIONAcknowledgment is made of applicant’s preliminary amendment filed 12/7/20.   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2. 	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Sensing Device for Reducing Contact Amount Between a Stator and a Housing to Reduce Noise”. 
Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claims 30, 31, 39, 40 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR20090097378, hereinafter Kim). 	Regarding claim 30, Kim discloses an apparatus comprising a housing 255, a stator 230 disposed in the housing, and a rotor 220 disposed in the stator, wherein the stator includes a body and a stator tooth 236, 235 coupled to the body, wherein the housing includes a first surface 140 that corresponds to a bottom surface of the stator tooth, and wherein the first surface includes a curved surface that protrudes toward the stator tooth (See Fig. 4, See Pg. 2, lines 19 – 34, Pg. 4, lines 39 – 52 and Pg. 5, lines 1 – 18). 	Regarding claim 31, the protruding curved surface of the first surface includes a non-magnetic metal (See Pg. 2, lines 19 – 34). 	 Regarding claim 39, the stator includes a holder, the body 231 disposed at one side of an outer circumferential surface of the holder and a pair of the stator teeth disposed on the body, wherein each stator tooth includes a stator tooth body, teeth that protrude from an inner circumferential surface of the stator tooth body in an .
 	Regarding claim 40, when viewed in a radial direction, the protrusion parts are disposed between the teeth, and the protrusion parts are provided as at least two protrusions that are disposed to be spaced apart from each other (See Fig. 4).
 	Regarding claim 42, the device comprise a housing 255, a stator 230 disposed in the housing, a rotor 220 disposed in the stator, a sensing portion 240 configured to measure a magnetic field generated between the rotor and the stator, a shaft 180 coupled to the stator, and a first gear 420 disposed outside the shaft, wherein the shaft is disposed in an opening of the housing, wherein the shaft comes in contact with the first gear, and wherein a portion of an outer circumferential surface of the shaft comes in contact with an inner circumferential surface of the opening of the housing (See Fig. 4).
6. 	Claims 37 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (9,434,410). 	Regarding claim 37, Lee discloses an apparatus comprising a housing 10, 12, a stator(s) 20a, 20b disposed in the housing, and a rotor 30 disposed in the stator, wherein the stator includes a body and a stator tooth 24 coupled to the body, wherein the housing includes a contact member 50 that corresponds to a bottom surface of the stator tooth, and wherein the contact member is formed of a non-magnetic metal (See Col. 4, lines 7 – 54 and Col. 5, lines 19 – 45).
Regarding claim 38, the contact member is formed in an arc shape in a circumferential direction (See Fig. 4).

Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee.
          Regarding claim 41, Kim discloses an apparatus comprising a housing 255, a stator 230 disposed in the housing, and a rotor 220 disposed in the stator, wherein the stator includes a body and a stator tooth 236, 235 coupled to the body, wherein the housing includes a first surface 140 that corresponds to a bottom surface of the stator tooth, and wherein the first surface includes a curved surface that protrudes toward 
 	However, Lee discloses an apparatus comprising a stator body 22 that is formed with mold and a flange portion that protrudes from an outer circumferential surface of the mold member in the radial direction, and protrusion parts 24 that are fixed to the flange (See Col. 5, lines 19 – 46).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kim according to the teachings of Lee for the purpose of, advantageously providing an improved torque measuring device since this type of device improves the structure of a stator holder (See Lee, Col. 2, lines 1 – 2).
10. 	Claims 43 – 49 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Woo (KR20160081137). 	Regarding claim 43, Kim discloses an apparatus comprising a housing 255, a stator 230 disposed in the housing, and a rotor 220 disposed in the stator, wherein the stator includes a body and a stator tooth 236, 235 coupled to the body, wherein the housing includes a first surface 140 that corresponds to a bottom surface of the stator tooth, and wherein the first surface includes a curved surface that protrudes toward .
 	However, Woo discloses an apparatus comprising a shaft that a first part and a second part 10, 11 having different diameters, wherein the first part comes in contact with a first gear 34, wherein an outer diameter of the first part is smaller than a diameter of a first opening and larger than a diameter of a second opening, and wherein an outer diameter of the second part is smaller than the diameter of the second opening (See Fig. 5, See Pg. 4, lines 26 – 49 and Pg. 5, lines 1 – 5).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kim according to the teachings of Woo for the purpose of, advantageously improving performance of a torque sensor since this type of sensor enables a magnet coupled to a rotor holder to be coupled in an upper portion of the torque sensor by using a support coupling unit without using an adhesive to prevent separation of the magnet caused 
 	Regarding claim 45, Kim fails to disclose that the shaft includes a third part disposed at a boundary between the first part and the second part; and an inlet of the first groove is disposed at the third part.
 	However, in Woo, the shaft includes a third part (torsion bar not shown) disposed at a boundary between the first part and the second parts 10, 11 and an inlet of the first groove is disposed at the third part (See Pg. 4, lines 26 – 37).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kim according to the teachings of Woo for the purpose of, advantageously improving performance of a torque sensor since this type of sensor enables a magnet coupled to a rotor holder to be coupled in an upper portion of the torque sensor by using a support coupling unit without using an adhesive to prevent separation of the magnet caused by degradation and separation (See the Abstract of Woo). 	Regarding claim 46, Kim fails to disclose that the third part is disposed to be inclined. 	 	However, in Woo, the third part is disposed to be inclined (See Pg. 4, lines 26 – 37).

  	However, in Woo, an inner circumferential surface of the second opening includes an inclined surface that comes in contact with the third part (See Fig. 5).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kim according to the teachings of Woo for the purpose of, advantageously improving performance of a torque sensor since this type of sensor enables a magnet coupled to a rotor holder to be coupled in an upper portion of the torque sensor by using a support coupling unit without using an adhesive to prevent separation of the magnet caused by degradation and separation (See the Abstract of Woo). 	Regarding claim 48, Kim fails to disclose that the shaft includes a second protrusion; and a holder of the stator includes a second groove in which the second protrusion is disposed.
 	However, in Woo, the shaft includes a second protrusion; and a holder of the stator 20 includes a second groove in which the second protrusion is disposed (See Fig. 5).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kim according to the teachings of Woo for the purpose of, advantageously improving performance of a torque sensor since this type of sensor enables a magnet coupled to a rotor holder to be coupled in an upper portion of the torque sensor by using a support coupling unit without using an adhesive to prevent separation of the magnet caused by degradation and separation (See the Abstract of Woo).	Regarding claim 49, in Kim, in the axial direction, at least a portion of the holder of the stator overlaps the first groove.                                            Allowable Subject Matter
s 32 – 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12. 	The following is a statement of reasons for the indication of allowable subject matter: The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “the housing includes a contact member disposed on the curved surface; and the contact member includes a curved surface that protrudes toward the bottom surface of the stator tooth” (referring to claim 32), “the contact member protrudes to be higher than the first surface” (referring to claim 33), “the curved surface of the first surface is formed with a first curvature; the curved surface of the contact member is formed with a second curvature; and the second curvature is larger than the first curvature” (referring to claim 34), “the first surface includes a first protruding portion and a second protruding portion; and the first protruding portion and the second protruding portion each include a curved surface” (referring to claim 35) and “since the first protruding portion and the second protruding portion are disposed to be spaced apart in a radial direction, a groove is formed between the first protruding portion and the second protruding portion; and based on a sum of a width of the first protruding portion, a width of the groove, and a width of the second protruding portion, the width of the groove is 20% to 30% of the sum” (referring to claim 36) in combination with the other limitations presented in claim 30.

                                                         Conclusion
13. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 14. 	Takahashi (CN113646998) discloses a rotary electric machine.
 	Schoepe et al. (DE102012024382) disclose a device having a torque sensor device and optionally a steering angle sensor device for a motor vehicle, motor vehicle and method for producing a torque sensor device. 	Woo (KR20160081137 discloses a torque angle sensor module and apparatus for sensing steering angle of vehicle using the same.
15. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.